Title: To James Madison from DeWitt Clinton, 8 May 1808
From: Clinton, DeWitt
To: Madison, James



Sir
NewYork 8 May 1808

I take the liberty of introducing to your notice Mr Astor a respectable Citizen of this place:  He will explain to you the objects of his visit to Washington more particularly than is requisite in this letter.  At the last session our Legislature at the instance of Mr Astor incorporated a Fur Company, and as this measure has an important bearing upon our relations with the Indian Nations, he wishes to confer with the National Govt. on this subject and under a strong impression of the importance of his views and believing him deserving of confidence, I have thought proper to recommend him to their attention  I have the honor to be Very respectfully Your most Obedt. servt

DeWitt Clinton

